MINER, J.:
In this case the judgment of the court below is reversed ;and a new trial granted on the ground that the territorial legislature has no right to pass the law giving authority to "the county court to lease sections 16 and 36, reserved by the United States for common school purposes, as well as upon the ground that the lease made by the county court •of Emery county to the plaintiff was invalid, even had the statute passed in 1892 been valid, the county court in making its lease having failed to follow the provisions of the law under which the lease was made.
The specific grounds upon which this decision is based will be given in the opinion of this court hereafter to be filed.
Merritt, 0. J., and Baetch, J., concur,